          Case 1:21-cv-02457-PAE Document 14 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JHOANA JUCA AND VICTOR ARTEAGA, as
 Parents and Natural Guardians of K.A., and JHOANA JUCA
 and VICTOR ARTEAGA, Individually,                                      21 Civ. 2457 (PAE)

                                        Plaintiffs,                           ORDER
                        -v-

 MEISHA ROSS PORTER, in her Official Capacity
 as the Chancellor of the New York City Department
 of Education, and the NEW YORK CITY
 DEPARTMENT OF EDUCATION,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received an application from plaintiffs for a preliminary injunction (“PI”)

in connection with their claim for funding for the 2019-2020 school year under the Individuals

with Disabilities Education Act, 20 U.S.C. § 1400. The Court orders defendants to respond to

plaintiffs’ application by Wednesday April 7, 2021. The Court directs plaintiffs to serve this

order today on defendants, and to file an affidavit reflecting such service on the docket of this

case by the close of business on Tuesday, March 30, 2021.

       SO ORDERED.


                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 29, 2021
       New York, New York
